internal_revenue_service number release date index number ----------------------------------------- --------------------------------------------------------------- ----- -------------------------------- ---------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no --------------- ----------------- telephone number -------------------- refer reply to cc psi plr-100553-12 date may legend x ------------------------------------------------------------------------------------------------------ ----------------------- state ---------------- d1 a b a b ------------------------- ---------------------- --------------- ------ ------ dear ------------------ this responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling relating to x’s status as an s_corporation under sec_1361 and sec_1362 of the internal_revenue_code facts the information submitted states that x was incorporated under the laws of state and made an election to be treated as an s_corporation effective d1 a and b are the only shareholders of x a owns a and b owns b of the stock of x and x made disproportionate distributions to a and b during the course of its operations x represents that each share of x has identical rights to liquidation proceeds and distributions no provision exists in the governing documents regulations or by-laws that vary these rights x also represents that no other binding agreement exists that plr-100553-12 vary these rights in addition x represents that it will take remedial steps to correct the disproportionate_distribution that will result in distributions proportionate to a and b’s respective interests in x since its inception as an s_corporation finally x represents that it always intended to be an s_corporation since its inception x represents that at all relevant times x and its shareholders treated x as an s_corporation and filed their tax returns accordingly x and its shareholders have agreed to make any adjustments the commissioner may require consistent with the treatment of x as an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1 a is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1362 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation that has more than one class of stock does not qualify as a small_business_corporation except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock thus if all shares of stock of an s_corporation have identical rights to distribution and liquidation proceeds the corporation may have voting and nonvoting common_stock a class of stock that may vote only on certain issues irrevocable proxy agreements or groups of shares that differ with respect to rights to elect members of the board_of directors sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation by laws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a plr-100553-12 principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and sec_1_1361-1 although a corporation is not treated as having more than once class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1_1361-1 provides that except as provided in sec_1 b and relating to restricted_stock deferred_compensation plans and straight_debt in determining whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds all outstanding shares of stock of a corporation are taken into account sec_1362 provides in part that a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation conclusion based solely on the facts submitted and representations made we conclude that the disproportionate distributions x made to a and b did not create a second class of stock for purposes of sec_1361 thus we conclude that x’s s_corporation_election did not terminate under sec_1 d a and that x will be treated as an s_corporation beginning on d1 and thereafter provided x’s s_corporation_election was valid and was not otherwise terminated under sec_1362 this ruling is contingent upon x and b making corrective distributions and payments so that each shareholder has received distributions proportionate to their interests in x from d1 and thereafter within days of the date of this letter failure to make such corrective distributions and payments will render this ruling void except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a plr-100553-12 power_of_attorney on file a copy of this letter is being sent to x’s authorized representative sincerely bradford r poston senior counsel branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
